Title: To George Washington from Samuel Safford, 4 September 1783
From: Safford, Samuel
To: Washington, George


                  
                     Sir
                     State of Vermont Bennington 4th September 1783
                  
                  In examining a connecticut paper in which is included a Resolution of Congress of the 22d March last Past, I observe the following paragaphing "That such officers as have retired at different periods intiteled to half pay for Life" &c.
                  I have taken particular care to converse with the greater part of those concerned in Colo. Warners Rigiment who are inhabitants of this State, and find them universally of oppinion to accept the commutation agreeable to the Resolution in Lieu of the half pay.  of this I wish your Excellency to advertise Congress first opportunity, and me of any further Measure Necessary on my part to be transacted in behalf of the Regiment to compleat the settlement of this matter.  I have the Hon. In behalf of the Regts to subscribe myself Your Excellency’s Obedt Hume Servant
                  
                     Samuel Safford Lt Colo.
                  
               